Case: 14-12845     Date Filed: 05/26/2015   Page: 1 of 3




                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-12845
                           ________________________

                       D.C. Docket No. 4:13-cv-00246-HLM


DAVID C. KEEVER,
individually, and as personal representative of the
Estate of Henry Keever,

                                                                 Plaintiff-Appellant,

                                       versus

FIRST AMERICAN TITLE INSURANCE COMPANY,
OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY,

                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (May 26, 2015)
                Case: 14-12845        Date Filed: 05/26/2015      Page: 2 of 3


Before HULL and BLACK, Circuit Judges, and ANTOON, ∗ District Judge.

PER CURIAM:

       In this diversity action, plaintiff David C. Keever appeals the district court’s

grant of summary judgment to defendants First American Title Insurance

Company and Old Republic National Title Insurance Company in his action

alleging state-law claims of breach of contract, negligent and bad faith failure and

refusal to settle, and equitable estoppel based on fraud. On appeal, Keever

contends that the district court erred in failing to apply Georgia’s doctrine of

waiver and estoppel to prevent the defendants from denying him coverage under

their respective title insurance policies, despite the fact that he is not an insured

under the policies.

       In granting summary judgment to the defendants, the district found, inter

alia, that (1) Keever’s breach-of-contract claims brought in his individual capacity

fail because he was not a party to either defendant’s policy; and (2) Georgia law

provides no support for Keever’s theory that he could be waived into insurance

contracts to which he was never a party or intended beneficiary. Having reviewed

the record and considered the arguments of the parties in their briefs, and with the




       ∗
         Honorable John Antoon II, United States District Judge for the Middle District of
Florida, sitting by designation.
                                                2
                  Case: 14-12845      Date Filed: 05/26/2015      Page: 3 of 3


benefit of oral argument, we find no reversible error in the district court’s decision

entered May 21, 2014. 1

      AFFIRMED.




      1
          We DENY plaintiff Keever’s request to certify a question to the Georgia Supreme Court.
                                                3